FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 ofthe Securities Exchange Act of 1934 Date of Report: May 21, 2012 Commission File No.: 000-29992 OPTIBASE LTD. (Translation of registrant’s name into English) 10 Hasadnaot Street Herzliya 46728, Israel +972-73-7073700 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- Attached hereto and incorporated by way of reference herein is a press release issued by the Registrant and entitled “Optibase Ltd. announces first quarter results”. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. OPTIBASE LTD. (the “Registrant”) By: /s/ Amir Philips ————— Amir Philips Chief Executive Officer Date: May 21, 2012 Media Contacts: Amir Philips, CEO, Optibase Ltd. 011-972-73-7073-700 info@optibase-holdings.com Investor Relations Contact: Marybeth Csaby, KCSA for Optibase +1-212-896-1236 mcsaby@kcsa.com OPTIBASE LTD. ANNOUNCES FIRST QUARTER RESULTS HERZLIYA, Israel, May 21, 2012 – Optibase Ltd. (NASDAQ: OBAS) today announced financial results for the first quarter ended March 31, 2012. Revenues from fixed income real estate totaled $3.5 million for the quarter ended March 31, 2012, compared to revenues of $1.4 million for the first quarter of 2011 and $3.4 million for the fourth quarter of 2011. Net income for the first quarter ended March 31, 2012 was $904,000 or $0.05 per basic and diluted share, compared to a net income of $1.3 million or $0.08 per basic and diluted share for the first quarter of 2011 and to a net loss of $213,000 or $0.01 per basic and diluted for the fourth quarter of 2011. The net income for the first quarter of 2011, includes gain on bargain purchaseof $4.2 million related to the acquisition of Centre des Technologies Nouvelles (CTN) office building complex in Geneva, Switzerland on March 2, 2011 Weighted average shares outstanding used in the calculation for the periods were approximately 19.1 million basic and diluted shares, 16.6 million basic and diluted shares and 19.1 million basic and diluted shares respectively. As of March 31, 2012, we had cash, cash equivalents, restricted cash and other financial investments, net, of $25.8 million, and shareholders' equity of $64.6 million, compared with $23.1 million, and $61.3 million, respectively, as of December 31, 2011. Commenting on the first quarter results, Mr. Amir Philips CEO of Optibase said; “We are over all pleased with our first quarter results. Our income have increased significantly compared to Q1 2011 and have remained stable compared to the previous quarter. We kept our operating expenses at the same level as in the previous quarter and managed to generate operating income compared with an operating loss on Q1 2011. Due to the fluctuation of the Swiss France against the USD, we have recorded financial income this quarter, compared to financial expenses in the previous quarter as well as in Q1 2011. Depending on the fluctuation of the Swiss Franc against the USD, our financial income, net may continue to fluctuate in the quarters to come”. Mr. Philips concluded “Aside from the fluctuation in our financial income, net, we expect our operating results and other fundamentals to remain stable while we continue to look for additional attractive real estate investment opportunities”. OPTIBASE REPORTS/2 About Optibase Optibase invests in the fixed-income real estate field and currently holds properties in Switzerland and Miami, FL, USA and is currently looking for additional real estate investment opportunities. Optibase was previously engaged in the field of digital video technologies until the sale of its video solutions business to Optibase Technologies Ltd., a wholly owned subsidiary of VITEC Multimedia ("Vitec") in July 2010. For further information, please visit www.optibase-holdings.com. This press release contains forward-looking statements concerning our marketing and operations plans. All statements other than statements of historical fact are statements that could be deemed forward-looking statements. All forward-looking statements in this press release are made based on management's current expectations which involve risks, uncertainties and other factors that could cause results to differ materially from those expressed in forward-looking statements. These statements involve a number of risks and uncertainties including, but not limited to, difficulties in finding suitable real-estate properties for investment, availability of financing for the acquisition of real-estate, difficulties in leasing of real-estate properties, insolvency of tenants, difficulties in the disposition of real-estate projects, risk relating to collaborative arrangements with our partners relating to our real-estate properties, risks relating to the full consummation of the transaction for the sale of our video solutions business, general economic conditions and other risk factors. For a more detailed discussion of these and other risks that may cause actual results to differ from the forward looking statements in this news release, please refer to Optibase's most recent annual report on Form 20-F. The Company does not undertake any obligation to update forward-looking statements made herein. 2 OPTIBASE REPORTS/3 Optibase Ltd. Condensed Consolidated Statement of Operations For the Period Ended March 31, 2012 Three months ended March 31 March 31 Unaudited $ Unaudited $ Fixed income real estate rent Cost and expenses: Cost of real estate operation Real estate depreciation and amortization General and administrative Total cost and expenses Operating income (loss ) ) Gain on bargain purchase - Financial income (expenses), net ) Income before taxes on income Taxes on income ) ) Net income from continuing operations Net loss from discontinued operations ) ) Net income Net income attributable to non-controlling interests Net income attributable to Optibase LTD Net earnings per share from continuing operations: Basic and diluted $ $ Net loss per share from discontinued operation: Basic and diluted $ ) $ ) Net earnings per share: Basic and diluted $ $ Number of shares used in computing Earnings (loss) per share Basic Diluted Amounts in thousands 3 OPTIBASE REPORTS/4 Condensed Consolidated Balance Sheets March 31, December 31, Unaudited Audited Assets Current Assets: Cash and cash equivalents Restricted cash Trade receivables Other accounts receivables and prepaid expenses Assets related to discontinued operations Total current assets Long term investments Equipment, net 6 7 Other assets, net Real Estate Property, net Total property equipment and other assets Total assets Liabilities and shareholders' equity Current Liabilities: Current maturities of long term loans Trade payables 27 27 Accrued expenses and other liabilities Liabilities related to discontinued operations Total current liabilities Long term liabilities: Deferred tax liabilities Land lease liability, net liabilities Other long term liabilities Long term loans, net of current maturities Total long term liabilities Total shareholders’ equity of Optibase Ltd Non-controlling interests Total shareholders' equity Total liabilities and shareholders’ equity Amounts in thousands 4
